Case 1:18-cv-00520-LO-JFA Document 57 Filed 01/10/19 Page 1 of 2 PagelD# 712

VIRGINIA:
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
TRAN LE
Plaintiff,
v. : Civil Action No.: 1:18-cv-520-LO-JFA

TARGET STORES, INC.,
Defendant.
MOTION
MOTION TO USE PHOTOS AND VIDEO IN PLAINTIFF’S OPENING STATEMENT

COMES NOW, plaintiff, by and through counsel and moves this Honorable Court to permit

Plaintiff to use photos and video of the event in her opening statement.

 

Respectfully submitted,

TRAN LE
By Counsel

HICKMAN LAW OFFICE

/s/

Gwendolyn M. Hickman

Bar No.: 24587

Counsel for Plaintiff

1000 Queen St

Alexandria, VA 22314
(703)748-3001 phone
(703) 748-3044 fax

gwen@hickmanlawoffice.com
/s/

George E. Tuttle, Jr.
Bar No. 14111
Counsel for Plaintiff
2331 Mill Rd.
Case 1:18-cv-00520-LO-JFA Document 57 Filed 01/10/19 Page 2 of 2 PagelD# 713

Alexandria, VA 22314
(703)224-8964 phone
(703)224-8801 fax
georget@getuttlelaw.com

Certificate of Service

I hereby certify that a copy of the foregoing was sent 1/ 10, /2019 by email to J. Derek Turrietta,
Esq., Counsel for Defendant at dturrietta@sntlegal.com.

/s/
Gwendolyn M. Hickman
